Citation Nr: 0840468	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  04-02 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of 
brucellosis.

2.  Entitlement to service connection for a disability 
manifested by positive findings on X-rays of the lungs.

3.  Entitlement to a disability manifested by bilateral shin 
splints and leg pain.

4.  Entitlement to service connection for arthritis of the 
back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to July 
1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

This case was the subject of a December 2005 hearing before 
the undersigned Veterans Law Judge, and of a Board decision 
and remand dated in December 2005.
     
In the decision portion of the Board's December 2005 
adjudication, the Board denied the veteran's claims for 
entitlement to service connection for 1) disability 
manifested by bilateral shin splints and leg pain; 2) 
disability manifested by a spot on the lung; and 3) arthritis 
of the back.  In a March 2008 decision, the Court of Appeals 
for Veterans Claims (Court) vacated the Board's December 2005 
decision with respect to these three issues, and remanded the 
issues to the Board for further development and adjudication.  
Also in its December 2005 adjudication, the Board remanded 
the issue of entitlement to service connection for residuals 
of brucellosis to the RO for further development and 
adjudication.  This issue is now once again before the Board.

In September 2008, the RO received additional evidence from 
the veteran along with a waiver of the right to have the RO 
consider the newly submitted evidence.  See 38 C.F.R. 
§ 20.1304(c).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for 1) 
bilateral shin splints and leg pain, 2) a disability 
manifested by positive findings on X-rays of the veteran's 
lungs, and 3) arthritis of the back, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Competent medical evidence demonstrates that the veteran has 
current residuals of in-service brucellosis, diagnosed as 
longstanding arthralgias.


CONCLUSION OF LAW

Residuals of brucellosis, diagnosed as longstanding 
arthralgias, were incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to grant the matter of entitlement to service 
connection for residuals of brucellosis.  Therefore, no 
further notice or development is needed with respect to this 
matter.

General Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  



Factual Analysis

As noted above, the veteran had active service from August 
1951 until July 1953.  

The great majority of the veteran's service treatment records 
have been lost or destroyed.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in cases 
such as this one, where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  This increases the 
VA's obligation to evaluate and discuss in its decision all 
of the evidence that may be favorable to the veteran.  Russo 
v. Brown, 9 Vet. App. 46, 51 (1996).

The veteran reports that he was a cook while serving in Korea 
and reports exposure during that time to raw foods such as 
meats.  His DD Form 214 indicates that his most significant 
assignment was that of an infantryman working with heavy 
mortar.  His decorations include the Combat Infantryman 
Badge.  The only service treatment record available indicates 
that the veteran was hospitalized for 9 days with pharyngitis 
in February 1952.  A report of the veteran's July 1953 
service separation examination reflects that clinical 
evaluation of the upper and lower extremities, and of the 
musculoskeletal system in general, was normal.

With respect to the years shortly after service, a December 
1954 private medical record of treatment indicates laboratory 
findings positive for or suggestive of brucella infection.  
Also of record is a private medical record of treatment in 
January 1957, including a diagnosis of possible brucellosis.  
In both private treatment records the veteran indicated that 
he hadn't felt well since approximately 1953, toward the end 
of his period of active service.  At the January 1957 
treatment, he reported getting "awfully hot" at night since 
August 1953.  (Quotes in original treatment record.)

The claims folder contains conflicting competent medical 
opinions regarding whether the veteran has current 
brucellosis residuals that are causally related to active 
duty.  An October 2004 VA clinical record discussed the 
veteran's military history, which included a 6-month 
assignment as a cook.  In that capacity, the veteran recalled 
cutting up different kinds of meats, including beef, pork and 
chicken.  In an extensive write-up and analysis, the VA 
treating physician commented that brucellosis was generally 
contracted either through consumption of food products 
contaminated with brucella, inhalation of the bacteria or 
contact with the bacteria through cuts in the skin.  Thus, in 
the VA staff physician's opinion, given the veteran's in-
service occupation handling raw meat, such active duty put 
him at risk for contracting brucellosis.  The VA physician 
further supported the veteran's brucellosis claim by pointing 
to positive serological findings in 1954 and 2003.  Moreover, 
the VA treating physician downplayed the possibility that the 
veteran contracted brucellosis in his civilian work as a 
farmer.  In this regard, it was noted that other members of 
the veteran's family, with exposure to the same livestock, 
had not contracted the disease.  

In a subsequent December 2004 fee-basis opinion, another 
physician concluded that the veteran did not contract 
brucellosis.  He opined that the Serum Agglutination Test 
(SAT) performed in 1954 was very non-specific, and hence 
unreliable.  He further asserted that the Enzyme Immunoassay 
Tests (EIA) conducted in 2002, 2003 and 2004 was a better 
test, but still was not very specific for brucellosis.  The 
examiner further opined that the inconsistent test results, 
reflecting intermittent positive findings, were not logical 
and therefore suggested false positive readings.  In addition 
to discrediting the positive test findings, the examiner in 
December 2004 provided an alternate diagnosis for the 
veteran's symptomatology.  Specifically, it was stated that 
the presence of ANA and double stranded DNA serology made it 
more likely that the veteran had a connective tissue disease, 
which could cause false positive serology to the brucella.  

In October 2007, the veteran underwent a VA examination with 
the Chief of Medicine and Infectious Diseases at the VA 
Medical Center in Indianapolis, Indiana.  The examiner's 
relevant credentials include both M.D. and Ph.D. degrees.  He 
examined the veteran, reviewed the claims file in detail, and 
prepared a detailed report on his findings.  He additionally 
provided clarifying medical opinions in February 2008 and 
September 2008, citing extensively to the medical evidence of 
record and the medical principles involved.  As most clearly 
summarized in his September 2008 letter, he opined the it was 
more likely than not that the veteran was infected with 
brucella during his period of service in Korea, based on his 
exposure risks, symptomatology, and subsequent serology.  He 
further opined that it was as likely as not that the brucella 
infection contributed to longstanding arthralgias, which 
would then be exacerbated by additional osteoarthritic 
changes.  

The October 2007 VA examiner's analysis is clearly based on 
the application of a high degree of medical expertise to 
complex subject matter, and a thorough examination of the 
veteran and review of all available information in the claims 
file.  The Board can conceive of no further development that 
would cast his findings into substantial doubt.  It is clear 
from the record that medical experts have disagreed based on 
the facts present in this case.  However, the case is now 
extensively developed, and the competent medical evidence is 
at least in relative equipoise as to whether the veteran has 
current residuals of brucellosis incurred in active service, 
diagnosed as longstanding arthralgias.  Accordingly, 
entitlement to service connection for residuals of 
brucellosis, diagnosed as longstanding arthralgias, is 
warranted.  See 38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303.


ORDER

Entitlement to service connection for residuals of 
brucellosis, diagnosed as longstanding arthralgias, is 
granted.



REMAND

In its March 2008 decision in this case, the Court found that 
shin splints diagnosed in July 2002 are a current disability 
for purposes of adjudication of his current claim for 
entitlement to service connection for shin splints, even 
though shin splints were not found at a more recent VA 
examination.  See McClain v. Nicholson, 21 Vet. App. 319, 
321-323 (2007) (holding requirement that a current disability 
be present is satisfied "when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim . . . even though the 
disability resolves prior to the Secretary's adjudication of 
the claim.").  Applying similar reasoning, the Court further 
found that the veteran has a current lung disability for 
purposes of adjudication of his claim for service connection 
for a disability manifested by positive findings on X-rays of 
the veteran's lungs.  Id.  

Additionally, in its March 2008 decision the Court took note 
of a VA physician's finding in October 2004 that the 
veteran's current arthritis of the back was a clinical 
manifestation of chronic brucellosis.  Similarly, the Board 
notes that the October 2007 VA examiner has posited a 
potential relationship between now-resolved brucellosis that 
was incurred in active service and additional subsequent 
osteoarthritic changes, although the causal nature of the 
relationship between the two is not clear from his opinion. 

In today's decision, the Board has granted entitlement to 
service connection for residuals of now-resolved brucellosis, 
diagnosed as longstanding arthralgias, based on the opinions 
of a VA examiner who is the Chief of Medicine and Infectious 
Disease at the VA Medical Center in Indianapolis, Indiana.  A 
supplemental medical opinion from this physician as to 
whether now-resolved brucellosis or its current residuals has 
caused or aggravated the veteran's shin splints as diagnosed 
in July 2002, a disability manifested by positive findings on 
X-rays of the veteran's lungs, or arthritis of the back would 
be helpful in adjudication of the veteran's claims as 
remanded to the Board by the Court.  See 38 U.S.C.A. 
§ 5103A(d).

Also, because the veteran is now service-connected for 
residuals of brucellosis, he should be afforded updated VCAA 
notice that includes the evidence necessary to substantiate a 
claim for disabilities claimed as secondary to now-service-
connected residuals of brucellosis.  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  The veteran should also 
be provided an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issues of entitlement to service connection 
for 1) a disability manifested by bilateral 
shin splints and leg pain, 2) a disability 
manifested by positive findings on X-rays of 
the veteran's lungs, and 3) arthritis of the 
back, in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159, Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and any 
other applicable legal precedent.  The 
veteran must be apprised of what the 
evidence must show to support a claim for 
direct incurrence service connection and for 
secondary service connection, and the 
division of responsibility between him and 
VA in obtaining such evidence.  The veteran 
should also be provided an explanation as to 
the type of evidence that is needed to 
establish both a disability rating and an 
effective date, per Dingess.

2.  Once all available medical records have 
been received, make arrangements to obtain a 
supplemental medical opinion in this appeal, 
if at all possible from the VA physician who 
conducted the veteran's October 2007 VA 
examination and provided supplemental 
opinions in February 2008 and September 
2008.  This physician's correspondence 
indicates that he is the Chief of Medicine 
and Infectious Diseases at the VA Medical 
Center in Indianapolis, Indiana.  

If the October 2007 VA examiner is not 
available, the RO should obtain a medical 
opinion from another physician competent in 
the field of infectious diseases.

If the examiner determines that an 
examination of the veteran would be useful 
in rendering any of the requested medical 
opinions, such an examination should be 
scheduled. 

After a detailed review of the claims file, 
and, if deemed necessary, examination of the 
veteran, the physician is requested to 
provide medical opinions as to the 
following:

a)  Whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the bilateral shin splints 
and leg pains the veteran experienced in 
July 2002 were a manifestation of, caused 
by, or aggravated (a chronic worsening of 
underlying condition rather than temporary 
flare-up of symptoms) by service-connected 
residuals of brucellosis, or are otherwise 
related to any incident of service.

b)  Whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that any disability manifested 
by positive findings on X-rays of the 
veteran's lungs is a manifestation of, 
caused by, or aggravated (a chronic 
worsening of underlying condition rather 
than temporary flare-up of symptoms) by 
service-connected residuals of brucellosis, 
or is otherwise related to any incident of 
service.  

c)  Whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that arthritis of the veteran's 
back is a manifestation of, caused by, or 
aggravated (a chronic worsening of 
underlying condition rather than temporary 
flare-up of symptoms) by service-connected 
residuals of brucellosis, or is otherwise 
related to any incident of service.

The RO should send the claims file to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed, to include an extensive October 
2004 medical opinion from a VA physician.  
If the VA examiner disagrees with this 
medical opinion in any manner material to 
the veteran's claims for service connection, 
he should explain the reason for his 
disagreement.
 
The examiner is requested to provide a 
complete rationale for his or her opinion, 
as a matter of medical probability, based 
on his or her clinical experience, medical 
expertise, and established medical 
principles.  

3.  Readjudicate the issues of entitlement 
to service connection for 1) a disability 
manifested by bilateral shin splints and 
leg pain, 2) a disability manifested by 
positive findings on X-rays of the lungs, 
and 3) arthritis of the back.  Adjudication 
of the claims should include consideration 
on both a direct and secondary basis.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC) and an appropriate period of 
time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


